Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior art does not disclose applying current to an active phase winding to rotate rotor, establishing a time base for a software control module on a  magnetic  sensor, updating time base by generating a motor index pulse from magnetic sensor, calculating shaft speed of motor, canceling out a switching threshold of magnetic sensor, monitoring slope of current waveform in active phase to fine tune a firing angle based on shaft speed, adjusting pulse time ton based on an estimated time base, monitoring shaft speed to track any change in shaft speed and adjusting a dwell angle based on shaft speed and current   and prior art does not disclose aligning rotor with respect to initial positon to stet with a known phase and to rotate in a direction, applying current to an active phase winding to rotate motor, establishing a time base for a software control module on a magnetic sensor, calculating  speed and updating time base by generating a motor index pulses from magnetic senor, calibrating shaft speed of motor and calibrating a software encoder to operate on the time base, canceling out a switching threshold of magnet sensor, monitoring slope of current waveform in active phase to fine-tune a firing angle from an encoder software, adjusting a pulse time ton based on an estimated time base and monitoring shaft speed to track any change in speed and fixing a dwell angle based on the shaft speed . 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana  can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846